Gantt, J.
The general assembly of Missouri by an act approved by thé governor on the sixteenth day of March, 1895 (Laws 1895, p. 144), provided for *426holding two terms of the circuit court of Cedar county at El Dorado Springs in said county, and for the selection of a court room by the circuit judge; also for keeping a copy of the records at said city. Judge Stratton and the circuit clerk and sheriff of said county were preparing to provide for holding said courts when the prosecuting attorney of said county obtained a preliminary injunction restraining them from proceeding further. Upon a final hearing in the circuit court of Henry county to which the action had been removed by change of venue, Judge Lay dissolved the injunction and from his judgment this appeal is prosecuted.
The bill is framed on the theory that the act providing for such additional terms is void for the following reasons:
First. “Said act is a special act, introduced, passed both houses of the legislature and was approved by the governor as a special act and the subject-matter of the same is not the subject of special legislation.”
Second. “If said act ever had any validity it was repealed by a subsequent act approved April 8, 1895, and entitled ‘An Act to repeal an act entitled “An Act to repeal section 54 of an act entitled ‘an act to redistrict the state into judicial circuits, and fix the terms of court therein,’ approved April 7, 1892, and to enact a new section in lieu thereof,” approved March 31, 1893, and to enact a new section in lieu thereof.’ ”
Third.. “Said act is a special act and prescribes the powers and duties of officers contrary to section 52, article 4 of the constitution of Missouri.
Fourth.. “The substance of said act is not recited in the notice nor is the notice recited in the act ‘according to its tenor.’ ”
Fifth. “The bill was not read in each house of tjie legislature on three different days.”
*427Sixth. “The bill originated in the house and was amended in the senate but the amendments were not printed by.the house and concurred in by a majority of all members elected thereto taken by yeas and nays and the names of those voting recorded on the journal.”
Seventh. “Said act amends an act entitled ‘An act to repeal section 54 of an act entitled, ‘ ‘An act to redistrict the state into judicial circuits and to fix the terms of court therein.” Approved April 7, 1892, and to enact a new section in lieu thereof.’ Approved March 31, 1893, and the section amended is not set forth in full as required by section 34, article 4 of the constitution.”
I. The first, third, and fourth objections to the act are based upon the supposition that it is a special, and not a general, law.
As the main purpose of the law is to provide for holding two additional terms of the circuit court it must be ruled that the act to that extent at least is not-a special but is a general law. State ex rel. v. Hughes, 104 Mo. 459; State v. Orrick, 106 Mo. 111; State ex rel. v. Field, 119 Mo. 593; State ex rel. v. Yancy, 123 Mo. 391.
All objections to the sufficiency of the notice fall with the determination that the act is a general law. Neither does it affect the validity of the act that notice was given of the intention to apply for it or that the precedent steps indicated that those who sought its enactment supposed it would be a special law. The subject-matter of the act determines its character and not the steps resorted to in procuring its enactment.
The charge that there is no enacting clause is without merit. The purpose of ' the legislature is amply indicated by the language employed. It was-decided in State ex rel. v. Hughes, 104 Mo., and followed *428in State ex rel. v. Field, 119 Mo., supra, that the extra duty imposed upon the circuit judge did not render the act special or local and we adhere to. those decisions.
II. The one remaining point calling for serious consideration is that notwithstanding the act was a valid lgw when passed nevertheless it was repealed by another general act passed April' 8, 1895, providing for holding the circuit court in Cedar county. That act is found in the Session Acts of 1895, page 148, and is in these words:
“Courts, Circuit: Twenty-sixth Judicial Circuit.
“An Act to repeal an act entitled ‘An act to repeal section 54 of an act entitled “an act to redistrict the state into judicial circuits, and fix the terms of court therein,” approved April 7, 1892, and to enact a new section in lieu thereof,’ approved March 31, 1893, and to enact a new section in lieu thereof.
“Section 1. Changing time of holding court in the Twenty-sixth judicial circuit.
‘ ‘Be it enacted by the General Assembly of the state of Missouri, as follows:
“Section 1. The entire act entitled ‘An act to repeal section 54 of an act entitled “an act to redistrict the state into judicial circuits, and to fix the terms of court therein, ” approved April 7, 1892, and to enact a new section in lieu thereof’ approved March 31, 1893, is hereby repealed, and the following new section is thereby enacted in lieu thereof:
“Section 54. In the county of Barton, on the third Monday in January and the third Monday in. August; in the county of Cedar, on the first Monday in March and the first Monday in October; in the county of Dade, on the fourth Monday in March and the fourth Monday in October; in the county of *429Vernon, on the third Monday in April and the third Monday in November.”
The position of the learned counsel for the relator is that as the act last above set forth was enacted subsequently to the act assailed by this proceeding and designates when the circuit court shall be held in Cedar county and as it provides for only two terms in said county it is in direct conflict with the El Dorado act.
It will be observed that the act of April 8, 1895, by its terms only repeals the new section 54 enacted March 31, 1895, and there is no clause repealing all other acts providing for the holding of the circuit court in said county. No reference whatever is made to the act of March 16, 1895. If the latter act is repealed at all then the repeal is by implication. To have this effect the rule is well settled that the prior law is to be upheld if the two acts can subsist together. If they are not irreconcilably inconsistent both must stand. Manker v. Faulhaber, 94 Mo. 430; State v. Walbridge, 119 Mo. 383; State ex rel. Keshlear v. Slover, 134 Mo. 10.
Comparing the two acts it will be seen there is no conflict in the time when said courts shall hold its terms at Stockton and El Dorado Springs. The two acts were pending before the general assembly at the same time and appear in immediate juxtaposition in the session laws and it must be presumed that the legislature under the circumstances intended both should become valid laws. We find no such conflict as would justify this court in holding the act providing for the court at El Dorado was repealed by the later act of April 8, 1895.
Upon the wisdom or unwisdom of establishing two places for holding court in the county we are not empowered to act. The law may prove a great convenience to those living in the vicinity of the Springs *430or it may result in most serious complications arising out of! the provision requiring duplicate sets of the records of the court and the filing of liens, but it is not ofir function to anticipate or avert the same. It must be presumed that if such arise the lawmaking power will speedily correct them. The judgment of the circuit court of Henry county is affirmed.
Bbace, C. J., Babclay, Shebwood, Maceablane, Bubgess, and Robinson, JJ., concur.